Motion by the employer and the insurance carrier for leave to appeal to the Court of Appeals and for the certification of proposed question, denied. Hill, P. J., Rhodes and Heffernan, JJ., concur; McNamee and Crapser, JJ., dissent, and vote to permit appeal to the Court of Appeals and the certification of the question proposed. Cross-motion by the claimant for amendment of the decision, and the order entered thereon, so as to recite that the reversal was solely on the law, the facts not having been considered. Motion denied. [See ante, p. 148.] Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.